Dear Mr. Thrower:
On behalf of the Morehouse Parish School Board ("the Board"), you have requested the opinion of this office advising the Board as to whether it can select and supervise directly a Chief Financial Officer ("CFO") in a manner similar to the Board's Superintendent. The proposed position would report directly to the Board and not be under the supervision of the Superintendent.
We begin our analysis by examining the laws governing the powers of parish school boards. Louisiana Constitution Article VIII, § 9, provides that the legislature shall create parish school boards and provide for the election of their members. The legislature created school boards in each parish and vested school boards with general control and management of the public schools in their districts subject to the control and supervision of the State Board of Elementary and Secondary Education ("BESE"), and the power of the legislature to enact laws affecting them. Louisiana Constitution Article VIII, § 3 prohibits BESE from exercising control over the business affairs of school boards or the selection or removal of its officers and employees.
Several articles found in Title 17 discuss the authority of the Board to hire personnel. La.R.S. 17:84 provides, in pertinent part, the Board with the authority to "appoint such assistant superintendents, supervisors, stenographers, bookkeepers as may be needed . . .; they may also fix their salaries and prescribe their duties." La.R.S. 17:84.2(A) provides that a school board "shall employ a business manager or chief financial officer who shall have the qualifications established by rules promulgated by the State Board of Elementary *Page 2 
and Secondary Education.1" La.R.S. 17:84.2(A) mandates the employment of a business manager or CFO. As previously opined in La. Atty. Gen. Op. 09-0217, a recommendation from the superintendent is not required before the board can approve a CFO or business manager:
  [S]chool boards may not approve the hiring of teachers and other certified personnel except those selected from recommendations made by the superintendent. If the superintendent is unavailable to make the necessary recommendations due to suspension of duties or other reasons, teachers and other certified personnel may not be hired by the school board. However, school boards may hire all other types of school employees such as janitors, custodians, and other maintenance employees, cafeteria personnel, bus drivers, assistant superintendents, supervisors, secretaries, bookkeepers, and a business manager or chief financial officer without the recommendation of the superintendent.
(Emphasis added.)
Thus, on the basis of La.R.S. 17:84.2(A), it is within the purview of the Board to select and hire a CFO.
However, as to supervision of the CFO, the Superintendent, as the instructional leader of the district and chief executive officer, shall have the primary responsibility for personnel actions in the district. La.R.S. 17:81 (P). Therefore, the general supervision of the CFO is under the direction and control of the Superintendent.
We trust that this information sufficiently answers your inquiry. If we can be of further assistance, please do not hesitate to contact us.
  With Best Regards, JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By:____________________ Angelique Duhon Freel Assistant Attorney General
  JDC:ADF
1 See BESE Bulletin 1929, LAC 28:XL1.1301. Minimum Requirements for Lead School Business Administrator/Chief Financial Officer. Business Manager (Local School Districts and Charter Schools).